Citation Nr: 1632609	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-27 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a lower left leg nerve disability to include as due to a lumbar spine disability.

2.  Entitlement to service connection for a lower left leg nerve disability to include as due to a lumbar spine disability.

3.  Entitlement to a total rating based upon individual unemployability based upon a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Nicole Knoll, Agent




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Although the RO appears to have reopened the previously denied claim for service connection for a left lower leg nerve disability, the Board must address the question of whether new and material evidence has been received to reopen the claims for service connection in order to establish its jurisdiction to review the merits of a previously denied claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issues of entitlement to service connection for a lower left leg nerve disability and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed April 2010 rating decision denied service connection for a lower left leg nerve disability.  
 
2.  The evidence received subsequent to the most recent final denial of service connection for a lower left leg nerve disability is new and material because it raises a reasonable possibility of substantiating the claim.
 


CONCLUSION OF LAW

1.  The April 2010 rating decision denying service connection for a lower left leg nerve disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.303 (2015). 
 
2.  Since the April 2010 rating decision, new and material evidence has been received to reopen a claim for service connection for a lower left leg nerve disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

An April 2010 rating decision denied service connection for a lower left leg nerve condition.  The AOJ determined that there was no evidence that the Veteran had a lower left leg nerve disability related to active service to include as due to a service connected lumbar spine disability. The Veteran was notified of the denial in April 2010.  However, no appeal was received from the Veteran and he did not submit additional evidence relating to any lower left leg nerve disability within one year following that denial.  Therefore, the April 2010 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.303 (2015).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence added to record includes occupational therapy records that diagnose spondylosis with radiculopathy.  Reference of the left lower extremity is included in those records.  Also of records are statements from the Veteran's private physician, Dr. S.R., who links his problems with paresthesia of the left lower extremity to a low back injury.  This evidence is new as it was not before the adjudicators at the time of April 2010 rating decision.  Furthermore, that new evidence is material because it relates to unproven elements of the claim previously denied in the April 2010 decision.  Specifically, that newly submitted evidence suggests that the Veteran's current neurological disorder of the left lower extremity may be etiologically related to his service connected low back disability. 38 C.F.R. § 3.303 (2015)

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To that extent only, the appeal is allowed.

ORDER

As new and material evidence has been received, the claim seeking entitlement to service connection for a neurological disorder of the left lower extremity is reopened.


REMAND

A November 2009 VA spine examination report diagnosed the Veteran with lumbar degenerative joint disease, foraminal narrowing, and intermittent episodes of left lower extremity radiculopathy.  A January 2010 private treatment record from Dr. S.R. shows that the Veteran reported lower back pain with transient left lower extremity paresthesia.  Later, in July 2012, Dr. S. R., reported that the Veteran had lower back pain now accompanied by left lower extremity paresthesia that was secondary to his lower back injury.

A February 2012 VA spine examination report shows that the Veteran reported mild radicular pain to the lower left leg.  The Veteran was noted to have 2+ for deep tendon reflexes of the knees and ankles.  Sensory examination was noted as normal.  The Veteran also showed positive signs for the straight leg raising test.  The examiner noted that the sciatic nerves of both legs were involved with the severity of left leg radiculopathy characterized as mild.  

However, a September 2011 VA neurology treatment record shows that the Veteran displayed no electrodiagnostic evidence of denervation of the left L5-S1 distribution.  A May 2012 VA spine examination determined that the Veteran was experiencing pain of the sciatic nerve, but that that radicular like left leg symptoms were not causally related to or caused by or aggravated by the Veteran's active service or service connected lumbar spine disability.  The examiner emphasized that the electrodiagnostic study and MRI were not concordant with a diagnosis of left leg radiculopathy.  A March 2016 VA examination determined that the Veteran did not have radicular pain or any other signs of symptoms of radiculopathy.  

There conflicting findings as to whether or not the Veteran has, or has had, a neurological disorder of the left lower extremity that is related to his service connected lumbar spine disability.  None of the opinions/reports are deemed adequate as they either lack rationale for their conclusions or their failure to reconcile the opposing findings of record.  A new examination is needed. 

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all identified VA and non-VA medical records pertaining to the treatment for neurological dysfunction of the left lower extremity.  Insure that the surgical records pertaining to the January 2016 L3L4 TLIF with decompression are of record.

2.  Schedule the Veteran for appropriate VA examination to ascertain all neurological findings of the lower left leg. The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished, to include EMG, NCS, or X-rays if indicated, and all clinical findings reported in detail.  The examiner must review a copy of the Veteran's claim file and note that review in the report.  The examiner should provide the following:

(a) Identify/diagnose any neurological disorder of the left lower extremity that presently exists or has existed during the pendency of the appeal.  All neurological manifestations should be described in detail and the specific nerve affected should be specified.  The examiner must discuss the Veteran's assertions as to pain radiating down his legs.

Even if the Veteran does not show symptoms of radiculopathy during the examination, the examiner must review the claims file and report whether at any time during the course of the appeal if the Veteran diagnosed left lower leg radiculopathy.  The examiner should address L3L4 TLIF with decompression that was performed in January 2016, identify the condition(s) that it intended to treat, and whether the surgery served to correct/ameliorate the condition.

(b)  For each identified neurological disorder of the left lower extremity, the examiner should opine whether it is at least as likely as not (50 percent probability) that any diagnosed neurological condition of the lower left leg during the course of the appeal was incurred in or due to active service.  A complete rationale must be provided.

(c)  For each identified neurological disorder of the left lower extremity, the examiner should opine whether it is at least as likely as not (50 percent probability) that any diagnosed neurological condition of the lower left leg is due to or caused by the service connected lumbar spine disability.  A complete rationale must be provided.  

(d)  For each identified neurological disorder of the left lower extremity, the examiner should opine whether it is at least as likely as not (50 percent probability) that any diagnosed neurological condition of the lower left leg has been aggravated by the service connected lumbar spine disability  Aggravation means a permanent worsening of the disability beyond its natural progression.  A complete rationale must be provided.

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


